Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The verdict of no cause of action was against the weight of the evidence. The proof established that the defendant had violated subdivision (c) of section 1160 of the Vehicle and Traffic Law by making a left turn too sharply and proceeding northerly beyond the intersection before he had reached the lane “lawfully available to traffic moving in such direction”. There was no basis for finding contributory negligence on the part of the plaintiff. The verdict of no cause of action cannot be justified upon the ground that the plaintiff had failed to prove damage as a result of the accident. While there was a controversy as to the plaintiff’s loss of earnings, there was undisputed medical proof that the plaintiff had suffered a back injury causing pain and there was uncontradicted proof that the doctor had rendered medical services of the reasonable value of $250 in the treatment of the injury. (Appeal from judgment of Monroe Trial Term dismissing the complaint on a verdict of no cause of action, in an automobile negligence action. The order denies plaintiff’s motion for a directed verdict and to set aside the verdict.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.